UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1157


THREE S DELAWARE, INCORPORATED; SCOTT R. STEELE,

                Appellants,

          and

STEELE    SOFTWARE    SYSTEMS      CORPORATION      (A    Maryland
Corporation),

                Plaintiff,

          v.

DATAQUICK INFORMATION    SYSTEMS,    INCORPORATED    (A   Delaware
Corporation),

                Defendant – Appellee,

          and

STEELE SOFTWARE SYSTEMS CORPORATION,

                Defendant,

BRANCH BANKING & TRUST COMPANY; BANK OF AMERICA, NA;
THOMAS & LIBOWITZ, PA; WHITEFORD, TAYLOR & PRESTON, LLP;
CAYMAN ARTS, INCORPORATED; 3S DEVELOPMENT, LLC; MENETA
STEELE; SCOTT STEELE; STEELESOFT, INCORPORATED; STEELESOFT
MANAGEMENT, LLC; 3S/REALSERV, INCORPORATED; IAUTOMORTGAGE
CORPORATION; OFFERINGS, LLC; OFFERINGS DIRECT, LLC; 3S/REAL
PRO CORPORATION,

                Garnishees.
                            No. 10-1161


In Re:   THREE S DELAWARE, INCORPORATED,

                Debtor.

--------------------------------------

THREE S DELAWARE, INCORPORATED; SCOTT R. STEELE,

                Plaintiffs – Appellants,

           v.

AMERICAN ARBITRATION ASSOCIATION; VENABLE LLP; JAMES E.
GRAY; STEPHEN E. MARSHALL; DORSEY & WHITNEY LLC; JAMES W.
CONSTABLE; DATAQUICK INFORMATIONS SERVICES, INCORPORATED;
BEVERLY ANN JOHNSON,

                Defendants - Appellees.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.    J. Frederick Motz, District Judge.
(1:05-cv-02017-JFM; 1:09-cv-00051-JFM)


Submitted:   December 9, 2010             Decided:   December 29, 2010


Before WILKINSON, KING, and WYNN, Circuit Judges.


No. 10-1157 dismissed; No. 10-1161 affirmed by unpublished per
curiam opinion.


Erik S. Jaffe, ERIK S. JAFFE, P.C., Washington, D.C.; Yale R.
Spector, YALE R. SPECTOR, L.L.C., Lutherville, Maryland, for
Appellants.   G. Stewart Webb, Jr., Andrew Gendron, Michael J.
De Vinne, VENABLE, L.L.P., Baltimore, Maryland; Beverly Johnson,
ROBERTSON   &   THOMMARSON,  L.L.P.,   Santa   Ana,  California;


                                 2
Matthew B. Ruble, MATTHEW B. RUBLE, P.A., Frederick, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

              In No. 10-1157, Three S Delaware, Inc., and Scott R.

Steele   (“Three      S”)   appeal   from      the    district      court’s   order

denying a number of motions in the underlying civil action.                       The

Appellee,     DataQuick     Information      Systems,     Inc.,     has   moved    to

dismiss this appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  This appeal period

is “mandatory and jurisdictional.”                 Browder v. Director, Dep’t

of Corr., 434 U.S. 257, 264 (1978); see also Bowles v. Russell,

551 U.S. 205, 214 (2007) (“Today we make clear that the timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”).

              The   district   court’s       judgment    was    entered    on     the

docket   on    September    23,   2009.      The     notice    of   appeal,     filed

February 3, 2010, was late.           Because the Appellants failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we grant DataQuick’s motion to

dismiss No. 10-1157.



                                         4
               In No. 10-1161, Three S appeals the district court’s

orders which, inter alia, refused to abstain from hearing the

removed arbitration case and ruled that Three S’s claims were

barred by collateral estoppel.            We have reviewed the record and

the     parties’    briefs     and   we     find     no     reversible      error.

Accordingly, we affirm in No. 10-1161 for the reasons stated by

the district court.        Three S Delaware, Inc. v. DataQuick Info.

Sys.,    No.    1:09-cv-00051-JFM    (D.    Md.    Sept.   23,    2009;    Jan.   6,

2010).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented       in   the     materials

before    the    court   and   argument    would    not    aid    the   decisional

process.

                                                          No. 10-1157 DISMISSED
                                                           No. 10-1161 AFFIRMED




                                       5